Citation Nr: 1302322	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2012, the Veteran had a hearing before a Decision Review Officer (DRO) and the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claims. 

The Veteran claims that he suffered hearing loss and tinnitus due to noise exposure that resulted from serving as a cook during the Korean Conflict.  Specifically, he contends that he was exposed to gun fire during his tour of duty because the cook's station was positioned near field exercises, to include simulated atomic blasts, Howitzers and gunfire.  He further contends that he was exposed to noise while training as a platoon leader.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a cook.  There is no indication that he was awarded any medals or decorations evincing combat duty.

An October 1952 separation examination discloses a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  The remainder of the Veteran's service treatment records (STRs), as well as his personnel records, are fire-related as noted in June 2010 responses to Request for Information under PIES (Personal Information Exchange System.  

VA must attempt additional development for STRs.  In a correspondence dated in August 2010, the Veteran stated that he was treated for tinnitus in October 1952 while stationed in Japan.  An August 2010 Request for Information under PIES (Personal Information Exchange System) code M05 was issued.  The following response was received in September 2010:  "Please provide complete unit organization (company, battalion and regiment)."  Subsequently, a November 2010 Request for Information under PIES code M05 was issued.  A December 2010 response again indicated that the Veteran's complete unit or organization was needed in order to continue the search.  Instead, the RO issued a January 2011 Formal Finding on the Unavailability of Service Treatment Records.  It is unclear why the RO failed to follow up on responses received to the August and November 2010 requests.  There is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, additional efforts should be undertaken to attempt to obtain the Veteran's STRs. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A September 2012 VA audiological examination report shows that the Veteran complained of bilateral hearing loss and tinnitus.  He reported in-service exposure during weapons training, to include small arms and canon fire.  His reported occupation was cook.  He stated that he experienced hearing loss in the 1960's and that it gradually worsened over the years.  He further testified that he experienced tinnitus during service and that it went away, but then came back gradually over the years.  He denied civilian or recreational noise exposure.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
65
LEFT
35
45
65
65
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  The examiner diagnosed a mild to moderately severe sensorineural hearing loss between 500 and 4000 Hz bilaterally.  She opined that the Veteran's current bilateral hearing loss and tinnitus "are less likely than not" a result of military noise exposure.  She noted that the Veteran displayed normal hearing on his entrance examination, and that the next available audiogram was not until 2004.  The examiner explained that the 2004 VA audiogram indicated a mild to moderate high frequency sensorineural hearing loss, which is consistent with presbycusis.  She further opined that the Veteran's current tinnitus "is as likely as not" a symptom associated with the hearing loss.  

At the June 2012 hearing, the Veteran testified that he experienced hearing loss and tinnitus during service and when he complained he was told there was nothing to worry about because both conditions were temporary.

The September 2012 VA examiner based her negative opinion with respect to noise exposure partly on the fact that there was normal hearing upon separation.  Significantly, however, the examiner does not appear to have taken into account the Veteran's competent report of hearing impairment since at least the 1960's and tinnitus since service.  Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In view of the foregoing, another opinion should be obtained to determine whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to active duty service.  

In addition, there are outstanding VA treatment records that should be obtained on remand.  The May 2010 VA Form 21-526 indicates that the Veteran receives treatment at the Philadelphia, Pennsylvania VAMC and the Fort Dix, New Jersey Community Based Outpatient Clinic (CBOC).  At the June 2012 hearing, the Veteran testified that he had received treatment for his hearing loss, to include hearing aids, from a VA audiologist.  The Board notes that the September 2012 VA examiner reviewed relevant VA treatment records, to include a 2004 audiogram.  The DRO told the Veteran that he would obtain those records.  However, neither the claims folder nor the Virtual VA file contain any VA treatment records.  These records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

There are also outstanding private treatment records.  At the June 2012 hearing, the Veteran stated that he had consulted a private treatment provider for his hearing loss and was told "the damage was probably already done."  Accordingly, on remand, the agency of original jurisdiction should attempt to obtain all such relevant private treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the appropriate records depository and request morning and sick reports for the service department for the Veteran's assigned unit and/or its parent unit.  Document negative responses, and inform the Veteran so that he may attempt to obtain missing documents on his own.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his bilateral hearing loss and/or tinnitus since discharge.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3. Obtain any treatment records from the Philadelphia, Pennsylvania VAMC and the Fort Dix, New Jersey CBOC from May 2009 to the present.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.   

4. After conducting #1 through #3, schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  An audiogram should be completed, and the results of such testing should be included in the examination report.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's bilateral hearing loss disability and tinnitus had their clinical onset during service or are otherwise related to service.  In answering this question, the examiner should address the Veteran's June 2012 testimony, to include his competent reports of hearing difficulty and "ringing" in his ears since service.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1952.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

